DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  line 3 states “0.5-10 mms”   however mms is not proper notation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear since it states “a method/process”.  This makes the claim unclear as to what is intended to be part of the claim. Also, the claim further uses the "removing a material/ rare earth element/a contaminant/a heavy metal//".  The claim is made unclear by the syntax and need clarification. 
Since claims 2-12 depend from claim 1, they contain essentially the same subject matter and are rejected for the same reasons. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen U.S. Patent 9,181,470.
 	With respect to claim 1, the Nguyen reference discloses in paragraphs 0054, 0036-037, 0045 all the instant limitations of claim 1. The reference discloses a method comprising: exposing subterranean fluids either electromagnets or electrodes for electrolysis or both. The solution contains dissolved solids from the earth and also magnetic (metal).  Therefore the limitation of claim 13 are met. 

 	Claim(s) 1, 2, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botts U.S Patent 4,643,809.
 	With respect to claims 1, 2, 11, and 13, the Botts U.S Patent 4,643,809 discloses (abstract and claims and examples and full disclosure) exposing a liquid containing an electrolyte and coal ash to a magnetic field and performing electrolysis with voltage such as 1.5 to 2 volts, on the liquid inherently causing a slurry to rise and/or form on the surface of the liquid.

 	Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0191366 A1 Eckelberry Nicholas.
With respect to claims 1-3, Eckelberry Nicholas all the limitation of claim 1-3 see figure 1; paragraphs [0003], [0013], [0024] - [0028].

 	Claim(s) 1, 4-6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108486379 a by Yang.
 	With respect to claims 1, 4-6, and 12, the CN 108486379 a by Yang reference discloses all the limitation in the English translation for claims 1 and 4-6. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over the references above further in view of Zhiqin CN 101773776 A.
 	With respect to claims 7-10, the above applied references do not disclose that electrodes define an enclosed electrolysis structure or define at least one cylindrical cage or the spacing.
 	However the Zhiqin reference discloses in the English abstract that cage electrodes are known to be useful for fuel gas electro-catalysis, adsorptive desulfurization denitration and dust and heavy metal removal.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Nguyen reference, and replace the electrode with cyclindrical electrodes such as disclosed in the Zhiqin reference, since the Zhiqin reference discloses the electrodes would yield the expected result of metal removal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/               Examiner, Art Unit 1774